--------------------------------------------------------------------------------

 
Exhibit 10.7

 
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED VOTING AGREEMENT
 


This First Amendment (this “First Amendment”) to Amended and Restated Voting
Agreement (the “Restated Original Voting Agreement”), dated as of May 31, 2007,
is by and among New World Brands, Inc., a Delaware corporation (the “Company”),
Qualmax, Inc., a Delaware corporation (“Qualmax”), P&S Spirit, LLC, a Nevada
limited liability company (“P&S”), Selvin Passen, M.D. (“Dr. Passen”), Oregon
Spirit, LLC, a Nevada limited liability company (“Oregon Spirit”), and, solely
for purposes of Section 21 of the Restated Original Voting Agreement, M. David
Kamrat, an individual (“D. Kamrat”), Jane Kamrat, an individual (“J. Kamrat”),
Noah Kamrat, an individual (“N. Kamrat”), Tracy Habecker, an individual (“T.
Habecker” and together with D. Kamrat, J. Kamrat and N. Kamrat the “Kamrat
Family”, and the Kamrat Family and Qualmax together the “Qualmax
Holders”).  Each of Qualmax, P&S, Dr. Passen and Oregon Spirit are herein
referred to as a “Voting Stockholder,” and together as the “Voting
Stockholders.”  All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Restated Original Voting Agreement.
 
RECITALS:
 
WHEREAS, on December 29, 2006, the parties entered into an Amended and Restated
Voting Agreement;
 
WHEREAS, the parties recognize with extreme sadness the passing of Sylvia Passen
on March 14, 2007, and the shares of stock of the Company previously owned by
Selvin and Sylvia Passen, TBTE, are now owned by Dr. Passen; and
 
WHEREAS, in relation to that First Amendment to Amended and Restated Stock
Subscription and Share Transfer Agreement of even date herewith among the
Company and P&S Spirit, the parties desire to amend the Restated Original Voting
Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto desire to amend the Restated Original
Voting Agreement to reflect the aforementioned and certain other changes thereto
as set forth herein:
 
1.           Section 2 of the Restated Original Voting Agreement shall be
amended and replaced in its entirety, effective as of the effective date of this
First Amendment, to read as follows:
 
“2.           Nominations of Directors.
 
“(a)           Qualmax shall be entitled at all times until the 2009 annual
meeting of the stockholders of the Company to designate two (2) individuals (the
“Qualmax Nominees”) to serve as directors, which Qualmax Nominees shall
initially be M. David Kamrat and Noah Kamrat.  Noah Kamrat shall be a Class II
director and M. David Kamrat shall be a Class III director.  Duy Tran previously
resigned as a director.
 
 

--------------------------------------------------------------------------------


 
 
“(b)           P&S shall be entitled at all times until the 2009 annual meeting
of the stockholders of the Company to designate three (3) individuals (the “P&S
Nominees”) to serve as directors, which P&S Nominees shall initially be Jacob M.
Schorr, Ph.D, Selvin Passen, M.D. and Mark S. Kahan.  Mark S. Kahan shall serve
as a Class I Director, Selvin Passen, M.D. shall serve as a Class II director,
and Jacob M. Schorr, Ph.D shall serve as Class III director.
 
“(c)           Pursuant to Section 3 hereof, the Qualmax Nominees and the P&S
Nominees shall be elected by the Voting Stockholders (provided that such
nominees remain willing to serve) such that the Qualmax Nominees and the P&S
Nominees shall serve on the Board until the 2009 annual meeting of the
stockholders of the Company (and in the Classes specified herein).
 
“(d)           If, prior to an individual’s election to the Board, any
individual designated to serve as a director shall be unable or unwilling to
serve as a director, the group who designated any such individual to serve as a
director pursuant to the provisions of this Section 2 shall be entitled to
designate a replacement in accordance with the provisions of this Section 2 who
shall then be elected a director.
 
“(e)           No Voting Stockholder, nor any affiliate of any such Voting
Stockholder, shall have any liability as a result of designating a person for
election as a director, or for any act or omission by such designated person in
his or her capacity as a director of the Company, nor shall any Voting
Stockholder have any liability as a result of voting for any such designee in
accordance with the provisions of this Agreement.”
 
2.           Section 4(d) of the Restated Original Voting Agreement shall be
deleted in its entirety.  Any reference in the Restated Original Voting
Agreement to “TBTE” shall be replaced with “Dr. Passen”.  Sections 22(a) and
22(c) of the Restated Original Voting Agreement shall be deleted in their
entirety.
 
3.           Except as specifically amended hereby, the Restated Original Voting
Agreement is hereby ratified and confirmed in all respects and shall remain in
full force and effect.
 
4.           To the extent of any inconsistency between the terms of the
Restated Original Voting Agreement and this First Amendment, the terms of this
First Amendment will control.  Each reference in the Restated Original Voting
Agreement to “this Agreement,” “herein,” “hereunder” or words of similar import
shall be deemed to be a reference to the Restated Original Voting Agreement as
amended by this First Amendment, and the Restated Original Voting Agreement as
so amended shall be read as a single, integrated document.


5.           This First Amendment may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Facsimile transmission of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.  The introductory
Recitals are incorporated into and made a substantive part of this First
Amendment.


[Signature page follows]


 
 


2

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.


                COMPANY:


                NEW WORLD BRANDS, INC.




                By: /s/ M. David Kamrat           
                Name: M. David Kamrat
                Title: CEO


                VOTING STOCKHOLDERS:


                QUALMAX, INC.
 
                By: /s/ M. David Kamrat           
                Name: M. David Kamrat
                Title: CEO


                P&S SPIRIT, LLC




                By: /s/ Selvin Passen, M.D.           
                Name: Selvin Passen, M.D.
                Title:   Manager


                SELVIN PASSEN, M.D.




                By: /s/ Selvin Passen,
M.D.                                                      
                Selvin Passen, M.D.


                OREGON SPIRIT, LLC




                By: /s/ Selvin Passen, M.D.           
                Name: Selvin Passen, M.D.
                Title:   Manager




[signatures continued]
 
 

 
3

--------------------------------------------------------------------------------


 

 
               
                 Acknowledged and agreed:




                /s/ M. DAVID KAMRAT
                M. DAVID KAMRAT




                /s/ NOAH KAMRAT
                NOAH KAMRAT




                /s/ JANE KAMRAT
                JANE KAMRAT


 
                /s/ TRACY HABECKER
                TRACY HABECKER


 


 


4
 
 


 
 